DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The Gundogdu EP 3,147,160, Cho US Patent Application Publication No. 2020/0324706 and Woltz US Patent NO. 1,406,129 are the closest art of record to currently amended claim 1.  Each of these three references disclose a drawer that is slid able in/out of a compartment on rails and in their outward position are pivotable about rotating mechanism.  Claim 1 is distinguishable over each of these three references by its recitation of a locking mechanism that first unlocks the rail mechanism and then unlocks the rotating mechanism sequentially.
Currently amended method claim 11 recites replacing a main box into a luggage compartment by a linear sliding movement and by rotating the main box and also locking both a rail locking mechanism and rotating mechanism.  Claim 11 is distinguishable over each of these three references by its recitation of locking a rail locking mechanism and rotating mechanism. 

	None of the prior art of record discloses or teaches modifying the luggage box apparatus disclosed in Gundogdu, Cho or Woltz to incorporate a locking mechanism that first unlocks the rail mechanism and then unlocks the rotating mechanism sequentially.  Nor does any of the prior art teach the method of replacing a main box into a luggage compartment by a linear sliding movement and by rotating the main box and also locking both a rail locking mechanism and rotating mechanism.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612